UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549-1004 FORM 11-K ý ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-31945 DIRECTV SAVINGS PLUS PLAN The DIRECTV Group, Inc. 2250 East Imperial Highway El Segundo, California 90245 (Name of issuer of the securities held pursuant to the plans and the address of its principal executive offices) Registrant’s telephone number, including area code (310) 964-5000 Notices and communications from the Securities and Exchange Commission relative to this report should be forwarded to: Michael W. Palkovic Executive Vice President and Chief Financial Officer 2250 East Imperial Highway El Segundo, California 90245 FINANCIAL STATEMENTS AND EXHIBIT (a)FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 4 Financial Statements: Statements of Net Assets Available for Benefits as of November 30, 2006 and 2005 5 Statements of Changes in Net Assets Available for Benefits for the years ended November 30, 2006 and 2005 6 Notes to Financial Statements 7 Form 5500, Schedule H, Part IV, Line 4i—Schedule of Assets (Held at End of Year) as of November 30, 2006 12 Certain schedules required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 are omitted because of the absence of conditions under which they are required or as they are filed by the Trustee of the Master Trust in which the Plan participates. (b)EXHIBIT Exhibit 23 - Consent of Independent Registered Public Accounting Firm 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the DIRECTV Savings Plus Plan has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. DIRECTV Savings Plus Plan (Name of Plan) Date:May 11, 2007 By /s/Paul A. James Paul A. James, Assistant Treasurer 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of the DIRECTV Saving Plus Plan Los Angeles, California We have audited the accompanying statements of net assets available for benefits of the DIRECTV Savings Plus Plan (the “Plan”) as of November 30, 2006 and 2005, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of November 30, 2006 and 2005, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of November 30, 2006 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The schedule is the responsibility of the Plan’s management. Such schedule has been subjected to the auditing procedures applied in our audit of the basic 2006 financial statements, and, in our opinion, is fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/DELOITTE & TOUCHE LLP Los Angeles, California May 11, 2007 4 DIRECTV SAVINGS PLUS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF NOVEMBER 30, 2006 2005 (Dollars in Thousands) INVESTMENT IN MASTER TRUST (Notes 2 and 6) $ 89,912 $ 86,907 CONTRIBUTIONS RECEIVABLE: Employee - 38 Employer - 26 Total contributions receivable - 64 NET ASSETS AVAILABLE FOR BENEFITS $ 89,912 $ 86,971 See the Notes to Financial Statements. 5 DIRECTV SAVINGS PLUS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEARS ENDED NOVEMBER 30, 2006 2005 (Dollars in Thousands) INVESTMENT ACTIVITIES: Net investment income from Master Trust (Notes 2 and 6) $ 13,650 $ 3,384 OTHER ACTIVITIES: Employee contributions 2,162 1,633 Employer contributions 1,316 1,068 Benefit payments (14,047 ) (11,272 ) Plan transfers (140 ) (32 ) Net decrease from other activities (10,709 ) (8,603 ) INCREASE (DECREASE) IN NET ASSETS AVAILABLE FOR BENEFITS 2,941 (5,219 ) NET ASSETS AVAILABLE FOR BENEFITS AT: BEGINNING OF YEAR 86,971 92,190 END OF THE YEAR $ 89,912 $ 86,971 See the Notes to Financial Statements. 6 DIRECTV SAVINGS PLUS PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1. PLAN DESCRIPTION AND RELATED INFORMATION Description of the Plan – The DIRECTV Savings Plus Plan (the “Plan”)is a defined contribution plan of The DIRECTV Group, Inc. (the “Company”). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). The description of the Plan in the following notes provides only general information.Participants should refer to the Plan document for a more complete description of the Plan provisions. Plan Administration - The Plan is administered by an Administrative Committee whose members are appointed by the Company.The trustee of the Plan is State Street Bank and Trust (“State Street”).Additional Plan information is provided to the participants by the Company in the form of a Summary Plan Description.The Plan expenses are paid by the plan participants, as provided by the Plan document. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation - The accompanying financial statements of the Plan have been prepared in accordance with accounting principles generally accepted in the United States of America. Investment Valuation and Income Recognition - The Plan, along with the DIRECTV Thrift
